United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, FORT DEARBORN
STATION POST OFFICE, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0662
Issued: September 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2020 appellant filed a timely appeal from a November 12, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee injury
causally related to the accepted August 26, 2019 employment incident.
FACTUAL HISTORY
On September 30, 2019 appellant, then a 34-year-old customer service supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on August 26, 2019 he sustained a right
1

5 U.S.C. § 8101 et seq.

thigh/upper leg injury when ascending stairs while in the performance of duty. On the reverse side
of the claim form the employing establishment checked a box marked “Yes” to indicate that
appellant was injured in the performance of duty. Appellant stopped work on September 3, 2019.
In an accompanying narrative statement, appellant explained that he felt a twinge in his
right leg while ascending stairs to assist a customer. He noted that he continued working, but
approximately one hour later his knee was swollen and difficult to walk on. Appellant reported
that he continued to work, but his pain intensified. He indicated that he stopped work and sought
medical treatment. Appellant noted that, in the following days, he consulted with his primary
physician and an orthopedic specialist.
In a development letter dated October 9, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
An unsigned after visit summary, dated August 28, 2019, indicated that appellant saw a
nurse practitioner for acute pain of the right knee.
An after visit summary, dated September 4, 2019, indicated that appellant saw Dr. Barnard
San Gabriel, a Board-certified in internal medicine, for right anterior knee pain, swelling of the
right knee joint, and right knee instability.
A September 9, 2019 magnetic resonance imaging (MRI) scan of appellant’s right, lower
extremity revealed a partial tear of the distal quadriceps tendon with surrounding swelling, joint
effusion, and lateral discoid meniscus.
By decision dated November 12, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish a causal relationship
between appellant’s diagnosed medical conditions and the accepted August 26, 2019 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
2

Id.

3

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4
M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).

2

compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
injury causally related to the accepted August 26, 2019 employment incident.
An after visit summary, dated September 4, 2019, indicated that appellant saw Dr. San
Gabriel for right anterior knee pain, swelling of the right knee joint, and right knee instability, but
did not provide an opinion of the issue of causal relationship. The Board has held that medical
evidence that does not offer an opinion regarding the cause of a diagnosed condition is of no
probative value on the issue of causal relationship.10 This report, therefore, is insufficient to
establish appellant’s claim.
The record contains a right lower extremity MRI scan which diagnosed a partial tear of the
distal quadriceps tendon with surrounding swelling, joint effusion, and lateral discoid meniscus.
While this diagnostic test identified right knee diagnoses, it offered no opinion regarding causal
relationship. The Board has explained that diagnostic test reports, standing alone, lack probative
value regarding causal relationship as they do not provide an opinion as to whether there is a causal
relationship between an employment incident and a diagnosed condition.11 This diagnostic report

5

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
6

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

7

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

8

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

J.P., Docket No. 20-0381 (issued July 28, 2020).

3

is therefore insufficient to establish that appellant’s diagnosed right knee conditions were causally
related to the accepted employment incident.
OWCP also received an August 2019 after visit summary from a nurse practitioner. The
Board has held that medical reports from a nurse practitioner are of no probative value as such
health care providers are not considered “physician[s]” as defined under FECA and are, therefore,
not competent to provide medical opinions.12 Consequently, this evidence is also insufficient to
establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishing a causal
relationship between his right knee conditions and the accepted August 26, 2019 employment
incident, the Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
injury causally related to the accepted August 26, 2019 employment incident.

12

5 U.S.C. § 8102(2) of FECA provides as follows: (physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses,
and physical therapists are not competent to render a medical opinion under FECA). 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t); see also W.Z., Docket No. 20-0191 (issued July 31, 2020) a nurse practitioner is not a physician under FECA.

4

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

